     Case 1:07-cr-00003-SHS Document 855 Filed 06/26/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



UNITED STATES OF AMERICA,
                                              07 Cr. 03 (LAP)
    -versus-
                                                    ORDER
HIBAH LEE,

                 Defendant.


LORETTA A. PRESKA, SENIOR UNITED STATES DISTRICT JUDGE:

    The Court has received Defendant Lee’s motion under 28

U.S.C. § 2255 (dkt. no. 854).     Lee may supplement the petition

with a supporting memorandum of law by no later than July 8.

The Government shall respond to Lee’s motion by letter no later

than August 5.    Lee may submit a reply by August 26.


SO ORDERED.

Dated:   June 23, 2020
         New York, New York


                                       ____________________________
                                       LORETTA A. PRESKA, U.S.D.J.
